Citation Nr: 1037801	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1953.  He died in January 2008.  The appellant is his 
surviving spouse.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board previously referred the case for a medical expert 
opinion from a cardiologist with the Veteran's Health 
Administration (VHA).  That opinion was reviewed and is of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008, and the appellant is the 
Veteran's widow; the death certificate lists the cause of death 
as acute myocardial infarction as a consequence of hypertension 
and diabetes.  

2.  At the time of the Veteran's death, service connection had 
been established for post traumatic stress disorder (PTSD) with 
depression rated as 50 percent disabling, bilateral neuro-sensory 
hearing loss rated as 30 percent disabling, tinnitus rated as 10 
percent disabling, left tympanic membrane scarring rated as 
noncompensable, and a shell fragment wound, scar, left hand rated 
as noncompensable.  A total rating based on individual 
unemployability was in effect from June 8, 2004 until the 
Veteran's death.

3.  The competent evidence of record indicates that the overall 
symptomatology associated with the Veteran's service-connected 
PTSD was a contributory cause of the Veteran's death.  

4.  The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was rated 
totally disabling for a period of at least five years from the 
date of his discharge from active duty.

5.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for any service- connected 
disability that was rated totally disabling for a period of 10 
years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  §§ 1103, 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
August 2008 fully satisfies the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002);  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in August 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the claimant what information 
and evidence was needed to substantiate the claim decided herein.  
The letter also requested that the claimant provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the claimant, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the Veteran's death, 
the VCAA notice must include (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The August 2008 letter provided this notice to 
the claimant.

The Board observes that the August 2008 letter was sent to the 
Veteran prior to the September 2008 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the August 2008 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2009), Hupp, supra., and Dingess, 
supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318, any questions as to the appropriate disability 
rating or effective date to be assigned under this provision are 
rendered moot, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  With respect to the claim 
for service connection for cause of death, as the Board's 
decision herein to grant service connection for cause of death no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.

Of record are a Death Certificate dated January 2008, private 
medical records, a VHA expert medical opinion and VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).






Analysis

I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  In order to constitute the principal 
cause of death, the service-connected disability must be one of 
the immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

At the time of the Veteran's death, service connection had been 
established for PTSD with depression, bilateral neuro-sensory 
hearing loss, tinnitus, left tympanic membrane scarring, and a 
shell fragment wound, scar, left hand.  

The Veteran died in January 2008; the primary cause of his death 
was reported on the death certificate as acute myocardial 
infarction as a consequence of hypertension and diabetes.  The 
Veteran was not service-connected for these disabilities at the 
time of his death.  The appellant asserts that the Veteran's 
myocardial infarction is related to his service-connected 
disabilities.  Specifically, she contends that service connection 
is warranted for the cause of the Veteran's death because the 
Veteran's difficulties associated with his PTSD contributed to 
his hypertension which led to his acute myocardial infarction. 

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In the instant case, the available service medical records are 
negative for any form of cardiac problems.  Under these 
circumstances, there is no basis for showing that the Veteran's 
myocardial infarction which resulted in his death was first 
manifested in service so as to provide a basis for establishing 
service connection under 38 C.F.R. § 3.303.

Having established that no service-connected disability was the 
principal cause of the Veteran's death, it is necessary to 
determine if any service-connected disability was a contributing 
factor in the Veteran's death.  The record indicates that the 
Veteran died after collapsing while trying to walk into the 
emergency room at a VA hospital.  The Veteran had been receiving 
treatment from a VA doctor in January 2008 for pulmonary vascular 
congestion and coronary artery disease.  

The Board notes that the Veteran's treating private physician 
stated in a September 2008 letter that PTSD has been shown in 
Veterans to have a causal relationship to the Veteran's cardiac 
health.  The physician further stated that he believed that in 
the case of the Veteran, had he not suffered from PTSD, the 
Veteran would have had a better chance of surviving his cardiac 
condition.  

Considering the treating physician's opinion, the Board sent the 
appellant's claim to a VHA cardiologist to get an expert opinion 
from a cardiologist with regard to whether the Veteran's service-
connected PTSD could have contributed to his death resulting from 
cardiac issues.  In a June 2010 letter, the VHA cardiologist 
stated that PTSD promotes a state that activates the adrenergic 
system with excessive norepinephrine release which can lead to 
hypertension, heart failure, coronary heart disease and even 
cardiac death.  The cardiologist then noted that the Veteran had 
PTSD and then later had systolic hypertension which led to 
cardiac death. Therefore, after review of the Veteran's medical 
record as well as pertinent medical literature, the VHA 
cardiologist opined that the Veteran's PTSD is at least as likely 
as not a contributing cause to the Veteran's cardiac related 
death.  

Upon consideration of the above, to include the June 2010 
positive nexus opinion by the VHA cardiologist relating the 
Veteran's service-connected PTSD with contributing to the 
Veteran's cardiac related death as well as the September 2008 
private doctor's letter noting a causal relationship between PTSD 
and cardiac death, the Board finds that the Veteran's service-
connected PTSD was a contributing factor to his untimely death.  
As such, service connection for the cause of his death is 
warranted.  Therefore, the Board finds that a preponderance of 
the evidence is in favor of the Veteran's claim of service 
connection for cause of death.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service-connected, even though the Veteran 
died of nonservice-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty, and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war who died after 
September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The record indicates that the Veteran was discharged from active 
service in December 1953.  The Veteran filed his initial 
application for compensation in February 1992.  In an April 1992 
rating decision, service connection was denied for residuals of 
shrapnel wound, left hand, bilateral hearing loss, and left ear 
abscess.  Subsequently, in a November 1995 rating decision, the 
Veteran was granted service connection for hearing loss rated as 
10 percent disabling, tinnitus rated as 10 percent disabling, 
shell fragment residuals, left hand, rated as noncompensable and 
left tympanic membrane rated as noncompensable, each rating 
effective April 18, 1995.  In an October 2000 rating decision, 
the Veteran's bilateral hearing loss rating was increased to 30 
percent disabling, effective November 4, 1999.  The Veteran was 
granted service connection for PTSD in a November 2003 rating 
decision.  The Veteran's PTSD was rated as 30 percent disabling 
effective November 27, 2002.  Finally in a December 2004 rating 
decision, the Veteran was granted an increase in his PTSD rating 
to 50 percent disabling, effective June 8, 2004, and then a total 
rating based on Individual Unemployability effective June 8, 
2004. 

The Veteran died in January 2008.  Thus, it is clear that the 
Veteran's service connected disabilities were not rated totally 
disabling for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, there is no indication that the 
Veteran was a former prisoner of war.  Moreover, there has been 
no allegation of clear and unmistakable error in any rating 
adjudication during the Veteran's lifetime.  38 C.F.R. § 3.22(b).  
As such, the Board finds that the criteria set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.

For these reasons, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A.  § 1318.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


